Case 1:20-cv-04562-AT Document 22 Filed 01/22/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ATHENA VADEN, DOC #, _____
DATE FILED: _1/22/2021
Plaintiff,

-against- 20 Civ. 4562 (AT)
METROPOLITAN LIFE INSURANCE ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

The conference scheduled for January 25, 2021 is ADJOURNED to April 13, 2021, at 11:00
a.m., in order to permit the parties to complete discovery. By April 6, 2021, the parties shall submit
their joint status letter.

SO ORDERED.

Dated: January 22, 2021
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
